 


113 HR 3397 IH: To require the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, to develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the member’s service records are incomplete because of damage to the records, including records damaged by a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3397 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mrs. Capps introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, to develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the member’s service records are incomplete because of damage to the records, including records damaged by a 1973 fire at the National Personnel Records Center in St. Louis, Missouri. 
 
 
1.Development of guidelines for use of unofficial sources of information to determine eligibility of members and former members of the Armed Forces for benefits and decorations when the service records are incomplete because of damage to the official record 
(a)Guidelines requiredThe Secretary of Defense shall develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information, including eyewitness statements, to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the service records of the member are incomplete because of damage to the records as a result of the 1973 fire at the National Personnel Records Center in St. Louis, Missouri, or any subsequent incident while the records were in the possession of the Department of Defense. 
(b)ConsultationThe Secretary of Defense shall prepare the guidelines in consultation with the Secretary of Veterans Affairs, with respect to veterans benefits under title 38, United States Code, whose eligibility determinations depend on the use of service records maintained by the Department of Defense. 
(c)Time for completionThe Secretary of Defense shall complete development of the guidelines not later than one year after the date of the enactment of this Act.  
 
